Citation Nr: 1144029	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service-connected for diabetes mellitus and several associated conditions, including peripheral neuropathy of the bilateral upper and lower extremities.  He asserts that he is unemployable due to these conditions, in that he was unable to continue his teaching position due to problems standing and grasping objects as a result of such disabilities.  The Veteran last worked in August 2006, and he applied for a TDIU in September 2007, after being granted service connection for diabetes mellitus and associated disabilities effective in July 2007.

Further development is necessary for a fair adjudication of the Veteran's claim.  Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

A total disability rating may be granted where the schedular rating is less than 100 percent if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  Where there are multiple service-connected disabilities, a threshold percentage of a single disability rated as at least 40 percent disabling and an overall combined rating of 70 percent must generally be met to be entitled to a TDIU.  See 38 C.F.R. § 4.16(a) (2011).  

Here, although the Veteran has had an overall combined disability rating of 80 percent effective since July 12, 2007, none of his individual service-connected conditions is rated as 40 percent disabling.  However, for the purposes of determining whether the percentage threshold is met for a TDIU, disabilities resulting from a common etiology will be considered as a single disability.  See id.  The Veteran's compensable service-connected disabilities are all associated with his diabetes mellitus.  As such, considering all of the Veteran's disabilities that are associated with diabetes mellitus as a single disability for these purposes, he has had a single disability rated as 80 percent disabling for the purposes of a TDIU throughout the period on appeal.  See 38 C.F.R. §§ 4.25, 4.26 (combined rating table and bilateral factor rule).  Therefore, as the Veteran has had a single disability rated as at least 40 percent disabling, and an overall combined rating of 80 percent, continuously since the date of his claim for a TDIU in September 2007.

However, further development is necessary to determine whether the Veteran has been unemployable for VA purposes at any point.  In particular, although two of VA examiners expressed opinions as to the Veteran's employability due to service-connected disabilities, a complete rationale was not provided for such opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must be supported by an analysis that can be considered and weighed against other opinions).  In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Faust v. West, 13 Vet. App. 342 (2000).  To warrant a TDIU, the record must reflect some factor which takes the veteran's case outside the norm of his or her service-connected disabilities.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough, as a high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  However, a veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

Additionally, the most recent medical evidence of record is over two years old, as the last VA examinations were conducted in January and February 2009, and the last VA treatment records are dated in October 2009.  The Board notes that diabetes mellitus and associated conditions are generally progressive in nature and, therefore, the Veteran's disabilities may have increased in severity and may have different effects on his employability.  The Veteran has not identified any pertinent non-VA treatment.  Accordingly, upon remand, any outstanding VA treatment records should be obtained and associated with the claims file.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current effects of his service-connected disabilities on his employability.  

Finally, there are several Spanish language documents in the claims file, which must be translated before the case is returned to the Board, along with any other Spanish language documents that may be received upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records for the Veteran dated from October 2009 forward.  If any pertinent non-VA treatment is identified upon remand, appropriate efforts should also be made to obtain such records, after obtaining the necessary releases.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity and effects on employability of his service-connected disabilities.  The entire claims file and a copy of this remand should be made available to the examiner for review, and such review should be noted in the report.  All necessary tests and studies should be conducted.  The examiner should measure and record the severity of the manifestations of all service-connected disabilities, to include the effects of each disability on employability.  In addition, the examiner should question the Veteran as to his level of education and previous work experience.  The examiner should then offer an opinion as to whether the Veteran has been unable to secure or follow a substantially gainful occupation (sedentary or otherwise) solely as a result of his service-connected disabilities at any period during this appeal.  Such opinion should reflect consideration of the Veteran's level of education, special training, and previous work experience, but not any effects of nonservice-connected disabilities or age.  A complete rationale must be provided for any opinion offered.  All lay and medical evidence of record should be considered.  

3.  After completing any further development as may be indicated by any response received upon remand, readjudicate the claim based on all lay and medical evidence of record.  If the claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, which addresses all relevant law and all evidence associated with the claims file since the last statement of the case.  Allow an appropriate period of time for response.

4.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  Prior to returning the case to the Board, the agency of original jurisdiction (AOJ) should review the entire claims file and ensure that all Spanish documents, some but not all of which have been marked by the Board, are translated into English.

The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 (2011), failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

